Citation Nr: 1635913	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1958 to September 1962. 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in May 2013 and was remanded for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his May 2012 VA Form 9, the Veteran requested a videoconference Board hearing.  In June 2012, the RO inexplicably notified him that he was being placed on the list for a Travel Board hearing.  The claims file does not reflect that such a hearing was actually scheduled.  In a May 2013 remand, the Board directed that the Veteran be scheduled for a videoconference Board hearing pursuant to the Veteran's request in his VA Form 9 and a May 2013 request by his representative.    

In December 2013 correspondence, the Detroit, Michigan RO notified the Veteran that he was scheduled for a February 2014 videoconference hearing at the Detroit RO.

In January 2014 correspondence, the Veteran notified the RO that he was unable to attend the hearing scheduled for February 2014 because he was planning to live in Florida until May.  The Veteran requested that the Board hearing be rescheduled for the summer months when he would be in Michigan.  In this regard, the Board notes that the Veteran had previously notified the RO that he lives in Florida in the winter and in Michigan in the summer.  The Veteran failed to show for his February 2014 hearing at the Detroit RO.

The record does not include a withdrawal of the Veteran's request for a hearing and it does not appear that the RO attempted to accommodate his request for the hearing to be rescheduled or even for it to be held in Florida.  In this regard, the Board finds that the hearing, which was scheduled to be by videoconference, could possibly have been held on the same date as the Michigan RO had scheduled, and that, due to videoconference technology, it should have been possible for the Veteran to go to a Florida RO to communicate with the Veterans Law Judge.

The Board also notes that the Veteran has asserted that his hearing acuity has worsened during the pendency of his claim (e.g. May 2011 notice of disagreement, May 2012 VA Form 9, August 2016 representative's brief).  Although it is generally not Board policy, when remanding for a Board hearing, to also direct additional action, the Board will do so in this case.  The Veteran has been waiting for several years for another examination and a Board hearing.  Given the circumstances of the delays, the Board finds that it is most prudent not to incur additional delays when it is clear from the claims file that the Veteran should be afforded another VA examination to determine the extent of his hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1.  Telephone, if reasonably possible, the Veteran and ascertain the dates when he is living in Florida and the dates when he living in Michigan.  (If it is not reasonably possible to contact the Veteran by telephone, the RO must attempt to contact him by other means.)

2.  Schedule the Veteran for an examination to determine the extent of his hearing loss disability.  When scheduling the examination, the RO must consider that the Veteran lives in Florida during the winter months and in Michigan during the summer months, if this is still accurate per contact with him.   

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and afford the appellant and his representative an appropriate opportunity to respond.

4.  If the benefit sought is not been granted in full, the Veteran has not withdrawn his appeal, and/or the Veteran has not withdrawn his request for a hearing, schedule the Veteran for a videoconference Board hearing, and provide him with proper notice of the hearing.  

The hearing must be scheduled with consideration of where the Veteran is living at the time of the proposed hearing date (i.e. he has reported that he lives in Florida in the winter and in Michigan in the summer.)

When scheduling the Veteran for a Board hearing, the Michigan RO should consider that it may be possible for the Veteran, while living in Florida, to attend a Board hearing scheduled through the Michigan RO by visiting a Florida RO at the scheduled date and time (i.e. on the date which the Veterans Law Judge is holding videoconference hearings through the Detroit RO, the Veteran could go to a Florida RO and be linked in to the hearing.)

If the Veteran withdraws his request for a Board hearing, or fails to appear for a Board hearing, such should be annotated in the claims file and appropriate action taken. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






